         Case 6:12-cv-06521-DGL-JWF Document 128 Filed 10/02/18 Page 1 of 8



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

---------------------------------------------------------------x
ANNE MARIE HAAG, on behalf of themselves                       :
and all others similarly situated,                             :
                                                               :
                           Plaintiff,                          :   Case No. 6:12-cv-06521-DGL
                                                               :
                  v.                                           :
                                                               :
HYUNDAI MOTOR AMERICA,                                         :
                                                               :
                           Defendant.                          :
---------------------------------------------------------------x

                     DEFENDANT HYUNDAI MOTOR AMERICA’S RESPONSE TO
                      PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY

            Defendant Hyundai Motor America (“HMA”) respectfully submits this response to

Plaintiff’s Notice of Supplemental Authority (“Notice” or “Not.”). Plaintiff cited two, out-of-

circuit decisions in her Notice. Both are distinguishable and highlight several deficiencies in

Plaintiff’s theory of the case and supporting evidence.

            The first decision has little to say about the motions for class certification and to exclude

Plaintiff’s experts that are currently pending before this Court. The reason is simple: it did not

address these types of motions. See Little v. Kia Motors Am., Inc., 190 A.3d 502 (N.J. Super. Ct.

App. Div. 2018). Rather, the Little court considered a post-trial motion for judgment

notwithstanding the verdict. See id. at 504-05. In reviewing that motion, the Little court focused

on whether damages could be awarded on a class-wide basis using a damages formula for repair

costs offered by the plaintiff’s expert, King. See id. 509-17. Similarly, the court’s typicality

analysis addressed how the number of repairs that were performed on the plaintiff’s vehicle fit

within King’s damages model. See id. at 518.


                                                         1
\\DC - 029016/000014 - 12696806 v3
         Case 6:12-cv-06521-DGL-JWF Document 128 Filed 10/02/18 Page 2 of 8



            None of these types of issues are before this Court. Plaintiff here has never identified an

expert methodology for awarding damages. See Dkt. 84 (HMA’s Opp. to Class Cert.) at 27-28

n.27 (explaining that “the need to rely on individualized proof to show repair costs” weighs

against certification) (internal quotation marks and citations omitted).1 Similarly, HMA’s

typicality argument is entirely distinct from that addressed in Little. See Dkt. 84 at 40 (arguing

that Plaintiff’s failure to maintain her vehicle individually precludes her from recovery).

            Moreover, the issues that are central here to the parties’ dispute over class certification—

namely, whether common issues of liability, causation, and injury predominate—did not feature

in the Little decision. 190 A.3d at 504-05, 518.2 And contrary to Plaintiff’s assertion, see Not. at

3, the Little court did not reject a challenge to King’s merits (as opposed to damages) opinion in

its decision, but only described King’s merits opinion in the background section. See 190 A.3d

at 506, 508.3 The cursory treatment of King’s merits opinion is perhaps explained by the fact

that the Little defendant “did not deny the [vehicles] had brake problems.” 190 A.3d at 506, 508.

Here, by contrast, Plaintiff is flat wrong when she asserts that HMA “admitted” the existence of




1
  In addition, Plaintiff has failed to satisfy a certification requirement on the question of injury
that is specific to the Second Circuit—namely, that she proffer “common evidence [that] all class
members suffered some injury” as a result of HMA’s supposed conduct. Sykes v. Mel S. Harris
& Assocs. LLC, 780 F.3d 70, 82 (2d Cir. 2015) (internal quotation marks and citations omitted).
2
  Notably, a class was certified in Little more than 15 years ago in a decision interpreting the
New Jersey state court version of Rule 23, rather than the federal version and more recent
jurisprudence interpreting it. While Plaintiff attempts to bolster her reliance on the Little
decision by emphasizing that it discussed a prior opinion, Plaintiff previously cited that opinion
to this Court. See Not. at 2. In any event, that earlier opinion is distinguishable. See Dkt. 84 at
16 n.14 (distinguishing Samuel-Bassett v. Kia Motors Am., Inc., 34 A.3d 1, 38 (Pa. 2011)).
3
  In any event, that summary reveals that the bases for King’s merits opinion were more
extensive than those relied upon by Plaintiff’s experts, neither of whom even inspected her
vehicle. Compare id. at 506 (explaining that King inspected the plaintiff’s vehicle), with Dkt.
79-14 (Memo. in Support of Mot. to Exclude Dr. Richard Lynch) at 23-24; Dkt. 80-12 (Memo.
in Support of Mot. to Exclude David McLellan) at 8.

                                                     2
\\DC - 029016/000014 - 12696806 v3
         Case 6:12-cv-06521-DGL-JWF Document 128 Filed 10/02/18 Page 3 of 8



an alleged defect. Compare Not. at 2 n.1 with see Dkt. 84 at 20-21, 25 (denying the existence of

an alleged defect and explaining why the so-called HATCI report is not an admission by HMA).

            In addition to the procedural posture, the claims and facts in Little were markedly

different. Because the jury rejected the plaintiff’s consumer protection claim, the Little decision

concerned only express and implied warranty claims. See 190 A.3d at 504. Conversely, all that

remains in this case is a consumer protection claim as this Court has dismissed Plaintiff’s

warranty claims. See Dkt. 124 at 5 (granting summary judgment on the express warranty claim);

Dkt. 33 at 5 (dismissing the implied warranty claim).4 The defect theory in Little also was

completely distinct. There, the plaintiff asserted that the front brakes in certain Kia vehicles did

not properly dissipate heat. See Little, 190 A.3d at 506. Plaintiff in this case, however, alleges

that the rear brakes in certain Hyundai vehicles are defective in that they supposedly corrode and

require replacement prematurely. See Dkt. 69 (Plf.’s Memo. in Support of Class Cert.) at 1.5 In

addition, the evidence of an alleged defect in the Little case was fundamentally different. For

example, the rate of warranty claims to class vehicles in that case was 92%, see Little, 190 A.3d

at 506, while in this case that rate is, at most, only 1.5%. See Dkt. 79-14 at 18. Finally, the Little

plaintiff (1) identified an unsatisfied 12,500-mile specification and (2) offered expert testimony

that front brake pads should last 20,000 miles. 190 A.3d at 506-07, 512-13. Here, Plaintiff
4
  Plaintiff incorrectly suggests that this Court identified questions “common to the class” when
ruling on summary judgment. Not. at 3. Instead, the Court simply conducted the traditional
summary judgment inquiry, identifying certain “questions of material fact” specific to Plaintiff’s
individual consumer protection claim and dismissing another of her claims that implicated no
such questions. Dkt. 124 at 6.
5
  Plaintiff’s assertion that Kia is somehow “related to” HMA, Not. at 2 n.1, does not change the
fact that the Little case involved compact passenger cars of a completely different make, model,
and year than the sports-utility vehicles in this case. Moreover, the 1997-2000 model year
vehicles at issue in Little would have been designed before 1998—the year when, according to
publicly-available information, Hyundai Motor Company acquired Kia Motor Company. See
https://www.nytimes.com/1998/10/19/business/hyundai-wins-auction-to-take-over-kia-
motors.html (last visited Oct. 2, 2018).

                                                     3
\\DC - 029016/000014 - 12696806 v3
         Case 6:12-cv-06521-DGL-JWF Document 128 Filed 10/02/18 Page 4 of 8



offers no specification or testimony regarding how long rear brake rotors and pads should last

before being replaced due to corrosion. In any event, the brake pads on her Santa Fe vehicle

lasted longer than 12,500 or even 20,000 miles (the standards at issue in Little). See Dkt. 47 (Am.

Compl.) ¶¶ 17-19 (alleging that Plaintiff replaced her brake pads only once during the time she

owned her vehicle, when it had more than 25,000 miles on it). For all these reasons, Little does

not support granting Plaintiff’s motion for certification or denying HMA’s motions to exclude.

            Next, Plaintiff cites a district court decision in support of two, inapplicable propositions.

See In re Arris Cable Modem Consumer Litig. (“Arris”), No. 17-CV-01834-LHK, 2018 WL

3820619 (N.D. Cal. Aug. 10, 2018). First, the Arris court found that the plaintiffs “need not

prove the existence of the defect” in order to certify a California consumer protection claim. Id.

at *5, *18 (quoting Edwards v. Ford Motor Co., 603 F. App’x 538, 539 (9th Cir. 2015)).

Plaintiff’s reliance on this finding is misplaced; courts deciding whether to certify claims under

New York and other states’ laws also have not insisted on definitive proof of a defect. But such

courts have required the plaintiff to produce reliable, class-wide evidence of a common defect.

See Oscar v. BMW of N. Am., LLC, 274 F.R.D. 498, 510 (S.D.N.Y. 2011) (“The failure to

specify an alleged common defect provides a further basis for concluding that plaintiff has not

demonstrated predominance.”); Feinstein v. Firestone Tire & Rubber Co., 535 F. Supp. 595, 604

(S.D.N.Y. 1982) (explaining that the “plaintiffs’ allegations of ‘common defects’ can[not]

transform this litigation . . . into an action where common questions of fact or law

predominate”).6 In this case, neither Plaintiff’s experts nor the anecdotal reports from discovery


6See also Payne v. FujiFilm U.S.A., Inc., No. CIV. A. 07-385 GEB, 2010 WL 2342388, at *3
(D.N.J. May 28, 2010) (“Where plaintiffs’ claims are all based on an alleged common product
defect, courts in this District have recognized that even the basic issue of whether the common
defect exists may defeat predominance and render the class action unmanageable.”); In re Ford
Motor Co. Bronco II Prod. Liab. Litig., 177 F.R.D. 360, 373 (E.D. La. 1997) (concluding that the
plaintiffs’ evidence “simply d[id] not equate with credible classwide proof of a common defect

                                                      4
\\DC - 029016/000014 - 12696806 v3
         Case 6:12-cv-06521-DGL-JWF Document 128 Filed 10/02/18 Page 5 of 8



provide reliable, class-wide evidence of a common defect. See Dkt. 84 at 20-26; Arris, 2018 WL

3820619, at *18 (explaining that it remains the plaintiff’s “burden” at class certification “to

establish that the existence of the defects is subject to common proof”).

            Moreover, the finding of predominance in Arris depended on the connection between the

plaintiffs’ defect theory and their theory of injury. They asserted that a modem was prone to

latency, which can delay data communications over a network. See Arris, 2018 WL 3820619, at

*1, *18. Crucially, the plaintiffs sought to recover the difference between the amount they paid

and the actual value of modems with the latency defects, and the plaintiffs offered a damages

model that was consistent with this theory. See id. at *7, *25. Thus, the court found it irrelevant

whether a particular user actually experienced delays due to latency as the court concluded that

each was injured at the time of purchase. See id. at *19.

            There is no similar connection in this case between Plaintiff’s defect theory and her

theory of injury. She does not assert—much less offer a damages model suggesting—that the

putative class overpaid for their vehicles at the time of purchase and has waived any argument

that those vehicles have, since purchase, diminished in value. See Dkt. 84 at 30-32. Thus,

Plaintiff must establish with class-wide evidence that the putative class vehicles contain a

common defect resulting in premature repairs due to corrosion. She cannot do so. The evidence

suggests that only a small fraction of putative class vehicles required brake repairs for any reason.

See Dkt. 84 at 28-30; In re Canon Cameras, 237 F.R.D. 357, 359 (S.D.N.Y. 2006) (explaining

that a plaintiff cannot “simply show that most or all of the cameras in issue contained ‘defective’

parts” that have not yet malfunctioned).



for purposes of class certification”); Walsh v. Ford Motor Co., 130 F.R.D. 260, 269 (D.D.C.
1990) (finding that, to obtain class certification, the plaintiffs “must present credible classwide
proof that the Ford vehicles in question suffered from some common defect”).

                                                     5
\\DC - 029016/000014 - 12696806 v3
         Case 6:12-cv-06521-DGL-JWF Document 128 Filed 10/02/18 Page 6 of 8



            Second, the Arris court found that the plaintiffs’ expert did not need to conduct

independent testing in that case, but could rely instead on data from tests performed by the

defendant and its supplier. See 2018 WL 3820619, at *20-21. Yet, the court acknowledged that

“there may be circumstances, depending on the purpose and subject of the expert’s testimony,

where independent testing would be necessary to support the expert’s opinion[.]” Id. at *21.

This is one such case. Unlike in Arris where the defendant did “not dispute the reliability of the

underlying [test] data[,]” id., HMA has explained why none of the discovery material Plaintiff’s

experts cite form a reliable basis for their opinions that the brake components at issue are

composed of inadequate materials, Dkt. 111 (Reply in Support of Mot. to Exclude Dr. Richard

Lynch) at 4-10, Dkt. 112 (Reply in Support of Mot. to Exclude David McLellan) at 4-9—

especially considering the undisputed evidence that the Santa Fe’s peer vehicles use

“substantially similar” materials for their brake components, Dkt. 112 at 5-6.

            Instead, the instant case is more akin to Cates v. Whirlpool Corp., No. 15-CV-5980, 2017

WL 1862640 (N.D. Ill. May 9, 2017) than Arris. In Cates, the court excluded the plaintiff’s

expert and refused to certify a consumer protection claim involving allegedly defective ovens.

Significantly, the expert there did more than either Lynch or McLellan by testing the ovens of

the two named plaintiffs. Nonetheless, the court concluded that there was “too large an

analytical gap between [the expert’s] methodology and his conclusion that all 2,000,000 Ovens

suffer from a common defect.” Id. at *13. Among other things, the court was troubled by the

expert’s failure to (1) propose an alternative design, (2) confirm his theory by testing allegedly

non-defective ovens of other brands, or (3) account for alternative explanations. Id. at *13-15.

            Lynch’s and McLellan’s opinions suffer from similar flaws. And because of these flaws

and others, they lack an adequate basis to conclude that “30,000 putative class vehicles contain



                                                     6
\\DC - 029016/000014 - 12696806 v3
         Case 6:12-cv-06521-DGL-JWF Document 128 Filed 10/02/18 Page 7 of 8



alleged materials defects that inevitably cause supposedly premature corrosion and the

replacement of brake components.” Dkt. 111 at 4. Thus, their testimony should be excluded.

Dated: October 2, 2018                        Respectfully submitted,

                                               By: /s/Brian P. Crosby
                                               Brian P. Crosby
                                               Timothy J. Graber
                                               GIBSON, MCASKILL & CROSBY
                                               69 Delaware Avenue, Suite 900
                                               Buffalo, New York 14202-3866
                                               Telephone: (716) 856-4200
                                               Facsimile: (716) 856-4013
                                               E-mail: tgraber@gmclaw.com
                                               bcrosby@gmclaw.com

                                               Michael L. Kidney
                                               James W. Clayton
                                               HOGAN LOVELLS US LLP
                                               555 Thirteenth Street, N.W.
                                               Washington, DC 20004
                                               Telephone: (202) 637-5600
                                               Facsimile: (202) 637-5910
                                               E-mail: michael.kidney@hoganlovells.com
                                               james.clayton@hoganlovells.com

                                               Attorneys for Defendant Hyundai Motor
                                               America




                                               7
\\DC - 029016/000014 - 12696806 v3
         Case 6:12-cv-06521-DGL-JWF Document 128 Filed 10/02/18 Page 8 of 8



                                     CERTIFICATE OF SERVICE


            I hereby certify that on October 2, 2018, I electronically filed the foregoing with the

Clerk of the Western District Court using its CM/ECF system, which will send notification of

such filings to all the CM/ECF participants on this case.


                                                          /s/Brian P. Crosby
                                                          Brian P. Crosby




\\DC - 029016/000014 - 12696806 v3
